Order entered September 1, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00108-CR

                    JEREMY TODD BORDELON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-80732-2020

                                      ORDER

      Before the Court is appellant’s August 30, 2022 motion for extension of time

to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief

received with the motion filed as of the date of this order.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE